Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/489,850 by Bode et al. for “Method and Device for Processing a Digital Complex Modulated Signal Within a Polar Modular Transmission Chain”, filed on 08/29/2019. 
Claims 1-25 are cancelled. Claims 26-50 are now pending. The independent claims are 26, 39 and 46.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Particularly, Claim 26 recites the limitations “estimation circuit”, “selection circuit”, “first interpolation circuit”, “second interpolation circuit”; claim 39 recites “interpolator circuit”, “address generating circuit”; claim 46 recites “displacement calculation circuit”, “output generation circuit”.; these terms invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US20120063536A1), hereinafter BODE, in view of Sagi et al. (US20130022148A1), hereinafter SAGI.

Regarding claim 26, BODE teaches An apparatus for interpolation of polar signals in RF transmitters, comprises: an estimation circuit configured to: (BODE, Fig. 7, paragraphs 83-88, teach wireless communication apparatus (WAP) comprising FEM, DV, and BCV circuitry configured to perform the overall functions claimed.)
receive an input in-phase (I) quadrature (Q) signal comprising a plurality of input IQ samples having a first sampling rate associated therewith; (BODE, Figs. 1-2, paragraphs 44-45, teach receiving a digital complex modulated signal (DCMS) defined by IQ at a sampling rate.)
and determine a selection metric value associated with a predetermined selection metric, based on the input IQ signal, (BODE, Fig. 4, step 1100, paragraphs 52-56, teach detecting minimum amplitude (i.e. a selection metric value).)
wherein the selection metric value is indicative of a position of an IQ trajectory associated with one or more input IQ samples of the input IQ signal with respect to the origin of an IQ plane; (BODE, Fig. 4, steps 1100-11201, paragraphs 57-59, teach determining the magnitude point on the trajectory as calculated in reference from an origin point of the complex plane.)
and a selection circuit coupled to the estimation circuit, and configured to: receive the input IQ signal and the selection metric value; and adaptively provide the input IQ signal to a first interpolation circuit that implements a first interpolation method or to a second interpolation circuit that implements a second, different interpolation method for generating interpolated polar samples at a second, different sampling rate, from the input IQ signal, based on the selection metric value. (BODE, Fig. 4, steps 11201-11202, paragraphs 60-63, teach determining a weighted interpolation between input samples based on the amplitude threshold. Furthermore, Fig. 7, paragraphs 84-86 teach BM, DV and BCV (i.e. first and second interpolation circuits) to implement the interpolation.) 
BODE does not specifically describe or to a second interpolation circuit that implements a second, different interpolation method for generating interpolated polar samples at a second, different sampling rate, 
However SAGI in the same field of endeavor teaches or to a second interpolation circuit that implements a second, different interpolation method for generating interpolated polar samples at a second, different sampling rate, (SAGI, paragraphs 93-95, teach interpolation between two selected samples closest to zero.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SAGI with the teachings of BODE to implement interpolation on different selected samples.  The motivation would be to reduce non-linear distortions in a polar transmitter's signal path and/or reduce the introduction of other distortions that can increase the Error Vector Magnitude (EVM) of an amplified signal (SAGI, paragraph 8).

Regarding claim 27, BODE in view of SAGI teaches the apparatus of claim 26, wherein the first interpolation circuit comprises a mapped linear interpolation circuit configured to implement a mapped linear interpolation method comprising generating the interpolated polar samples at the second sampling rate comprising a higher sampling rate from the input IQ signal at the first sampling rate comprising a lower sampling rate, (BODE, Fig. 5, steps 11204, 11205, paragraphs 79-80, teach performing up-sampling and further linear interpolation to provide certain accuracy.) based on a mapping from IQ samples associated with IQ trajectories of the input IQ signal to polar samples at the higher sampling rate based on one or more predefined functions indicative of polar representation of the IQ samples. (BODE, Fig. 5, steps 11204, 11205, paragraphs 79-80, teach performing up-sampling and further linear interpolation to provide certain accuracy based on the complex plane coordinates comprising IQ trajectories. Furthermore, BODE, Fig. 9, paragraphs 111-112, teach I/Q pre-processing by sampling IQ trajectories from a first frequency 8fchip or second frequency 64fchip and interpolated using SPM1 or SPM2.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SAGI with the teachings of BODE to implement a mapped linear interpolation method comprising generating the interpolated polar samples at the second sampling rate comprising a higher sampling rate from the input IQ signal at the first sampling rate comprising a lower sampling rate, based on a mapping from IQ samples associated with IQ trajectories of the input IQ signal to polar samples at the higher sampling rate based on one or more predefined functions indicative of polar representation of the IQ samples. The motivation would be to reduce non-linear distortions in a polar transmitter's signal SAGI, paragraph 8).

Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US20120063536A1), hereinafter BODE, in view of Menkhoff et al. (US20150363362A1), hereinafter MENKHOFF.

Regarding claim 39, BODE teaches A lookup table (LUT) based interpolator circuit, comprises: a LUT circuit comprising an LUT configured to store a plurality of normalized phase angles or a plurality of normalized radius values or both, wherein each of the normalized phase angle and normalized radius value has a respective LUT index value associated therewith; (BODE, Fig. 9, paragraphs 101-112, teach a LUT circuit configured to store a plurality of phase angles as IQ trajectories. Furthermore, Fig. 7, paragraphs 83-88, teach wireless communication apparatus (WAP) comprising FEM, DV, and BCV circuitry configured to perform the overall functions claimed.) and an address generating circuit configured to: (BODE, Fig. 9, paragraphs 101-112, teach a LUT circuit configured to store a plurality of phase angles as IQ trajectories.) 
receive an input IQ signal comprising a plurality of input IQ samples at a first sampling rate; (BODE, Figs. 1-2, paragraphs 44-45, teach receiving a digital complex modulated signal (DCMS) defined by IQ at a sampling rate.)
and generate a set of LUT index values at a second, different, sampling rate, in order to access a set of normalized phase angles or a set of normalized radius values or both, corresponding to the set of LUT index values from the LUT, wherein the set of LUT index values is generated based on the received input IQ signal (BODE, Fig. 9, paragraphs 111-112, teach I/Q pre-processing by sampling IQ trajectories from a first frequency 8fchip or second frequency 64fchip and interpolated using SPM1 or SPM2.) 
BODE does not specifically describe and an information of a required interpolation ratio. 
However MENKHOFF in the same field of endeavor teaches and an information of a required interpolation ratio. (MENKHOFF, Fig. 7, step 710, paragraph 55, teach determining phase component of interpolated samples. Furthermore, Fig. 6, paragraph 53, teach determining the desired attenuation and interpolation ratio.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MENKHOFF with the teachings of BODE to generate LUT index values utilizing an interpolation ratio. The motivation would be improve the determination of interpolated complex valued samples (MENKHOFF, paragraph 5).

Regarding claim 44, BODE in view of MENKHOFF teaches the circuit of claim 39, wherein the LUT further comprises a first LUT configured to store the plurality of normalized phase angles and a second, different LUT configured to store the plurality of normalized radius values. (BODE, Fig. 9, paragraphs 111-112, teach the LUT circuit up-sampling the IQ trajectory signal and analyzing if it crosses the region 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MENKHOFF with the teachings of BODE to store the plurality of normalized phase angles and a second, different LUT configured to store the plurality of normalized radius values. The motivation would be improve the determination of interpolated complex valued samples (MENKHOFF, paragraph 5).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US20120063536A1), hereinafter BODE, in view of Sagi et al. (US20130022148A1), hereinafter SAGI, and further in light of of Menkhoff et al. (US20150363362A1), hereinafter MENKHOFF. 

Regarding claim 46, BODE teaches An apparatus for mapped linear interpolation of polar signals in RF transmitters, comprises: a displacement calculation circuit configured to: (BODE, Fig. 7, paragraphs 83-88, teach wireless communication apparatus (WAP) comprising FEM, DV, and BCV circuitry configured to perform the overall functions claimed.)
receive an input IQ signal comprising a plurality of input IQ samples at a first sampling rate; (BODE, Figs. 1-2, paragraphs 44-45, teach receiving a digital complex modulated signal (DCMS) defined by IQ at a sampling rate.)
and determine a set of normalized displacement values comprising a set of values associated with a normalized displacement, based on the received input IQ signal and an information of a required interpolation ratio; (BODE, Fig. 4, steps 11201-11202, paragraphs 60-63, teach determining a weighted interpolation (i.e. normalized displacement values) between input samples based on the amplitude threshold. Furthermore, Fig. 7, paragraphs 84-86 teach BM, DV and BCV.) 
and one or more predefined functions of the normalized displacement indicative of phase angle values of the interpolated polar samples or radius values of interpolated polar samples or both, associated with the input IQ signal. (BODE, Fig. 5, steps 11204, 11205, paragraphs 79-80, teach performing up-sampling and further linear interpolation to provide certain accuracy based on the complex plane coordinates comprising IQ trajectories. Furthermore, BODE, Fig. 9, paragraphs 111-112, teach I/Q pre-processing by sampling IQ trajectories from a first frequency 8fchip or second frequency 64fchip and interpolated using SPM1 or SPM2.)
BODE does not specifically describe interpolation ratio; and an output generation circuit configured to: generate a set of interpolated polar samples at a second, different sampling rate based on a mapping between the set of the normalized displacement values, 
However SAGI in the same field of endeavor teaches and an output generation circuit configured to: generate a set of interpolated polar samples at a second, different sampling rate based on a mapping between the set of the normalized displacement values, (SAGI, paragraphs 93-95, teach interpolation between two selected samples closest to zero.)
SAGI with the teachings of BODE to implement interpolation on different selected samples.  The motivation would be to reduce non-linear distortions in a polar transmitter's signal path and/or reduce the introduction of other distortions that can increase the Error Vector Magnitude (EVM) of an amplified signal (SAGI, paragraph 8).
BODE in view of SAGI does not describe interpolation ratio;
However MENKHOFF in the same field of endeavor teaches interpolation ratio; (MENKHOFF, Fig. 7, step 710, paragraph 55, teach determining phase component of interpolated samples. Furthermore, Fig. 6, paragraph 53, teach determining the desired attenuation and interpolation ratio.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MENKHOFF with the modified invention, as described above, to utilize an interpolation ratio on the weighted interpolation inputs. The motivation would be improve the determination of interpolated complex valued samples (MENKHOFF, paragraph 5).


Allowable Subject Matter
Claims 28-38, 40-43, 45 and 47-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the section 112 rejection indicated above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WALLI Z BUTT/Examiner, Art Unit 2412